Citation Nr: 1402250	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  06-23 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right elbow disability, to include as a result of exposure to herbicides such as Agent Orange.

2.  Entitlement to service connection for a left elbow disability, to include as a result of exposure to herbicides such as Agent Orange.

3.  Entitlement to service connection for a right knee disability, to include as a result of exposure to herbicides such as Agent Orange.

4.  Entitlement to service connection for a left knee disability, to include as a result of exposure to herbicides such as Agent Orange.

5.  Entitlement to service connection for a respiratory disability, to include as a result of exposure to herbicides such as Agent Orange.

6.  Entitlement to service connection for a colon disability, to include possible soft tissue cancer, to include as a result of exposure to herbicides such as Agent Orange.

7.  Entitlement to service connection for a disability characterized by right arm peripheral neuropathy, to include as a result of exposure to herbicides such as Agent Orange.

8.  Entitlement to service connection for a disability characterized by left arm peripheral neuropathy, to include as a result of exposure to herbicides such as Agent Orange.

9.  Entitlement to service connection for a disability characterized by right leg peripheral neuropathy, to include as a result of exposure to herbicides such as Agent Orange.

10.  Entitlement to service connection for a disability characterized by left leg peripheral neuropathy, to include as a result of exposure to herbicides such as Agent Orange.

11.  Entitlement to an effective date prior to February 15, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD).

12.  Entitlement to service connection for a skin disability, to include as a result of exposure to herbicides such as Agent Orange. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968 and September 1988 to March 1989.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in March 1998 and October 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, respectively, denied the service connection claims and granted service connection for PTSD effective in February 2005.

In July 2009, the Veteran appeared at a Travel Board hearing.  A transcript of that hearing is in the claims file.  The Veterans Law Judge who presided at that hearing retired prior to final adjudication of the claim.  The Veteran was offered an opportunity for an additional hearing and chose to accept it.  In August 2013, the Veteran appeared at another Travel Board hearing.  A transcript of that hearing is also in the claims file.

This case was previously before the Board in October 2009, December 2010, and June 2012, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In his written statements and his testimony offered at hearing in August 2013, the Veteran specifically raised the question of entitlement to specific benefits for his children whom he asserts were born with disabilities, including spina bifida, as a result of his exposure to toxic chemicals in service.  As this claim has not been adjudicated by the RO, the Board does not have jurisdiction over it.  Therefore, it is referred to the RO for appropriate action.

The issue of entitlement to service connection for a skin disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran was present in the Demilitarized Zone (DMZ) in Korea during the period when herbicides such as Agent Orange were used.

2.  The Veteran's diagnosed elbow and knee osteoarthritis was not manifested to a compensable degree within one year of service separation.

3.  Right and left elbow and right and left knee disabilities have not been shown to have been incurred in or the result of the Veteran's active duty military service.  

4.  A respiratory disability has not been shown to have been incurred in or the result of the Veteran's active duty military service.  

5.  A colon disability, to include possible soft tissue cancer, has not been shown to have been incurred in or the result of the Veteran's active duty military service.

6.  Neither right arm nor left arm peripheral neuropathy not been shown to have been incurred in or the result of the Veteran's active duty military service.

7.  Neither right leg nor left leg peripheral neuropathy not been shown to have been incurred in or the result of the Veteran's active duty military service.

8.  The Veteran filed his initial claim of service connection for PTSD in February 2005; the currently assigned effective date is February 15, 2005.



CONCLUSIONS OF LAW

1. The presumption of exposure to herbicides such as Agent Orange does not apply in the Veteran's case.

2. The criteria for service connection for right and left elbow osteoarthritis, right and left knee osteoarthritis, a respiratory disability, a colon disability to include possible soft tissue cancer, right and left arm peripheral neuropathy, and right and left leg peripheral neuropathy have not been met.   

3. The criteria for an effective date earlier than February 2005 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's earlier effective date appeal for PTSD arises from the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with respect to this issue.

Here, the Veteran was sent letters in July 2007 and December 2007 that provided information as to what evidence was required to substantiate the other claims of service connection and of the division of responsibilities between VA and a claimant in developing an appeal.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.

These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any complaints or treatment for right and left elbow osteoarthritis, right and left knee osteoarthritis, a respiratory disability, a colon disability to include possible soft tissue cancer, right and left arm peripheral neuropathy, and right and left leg peripheral neuropathy .  In addition, the record clearly indicates that the Veteran's active duty service ended prior to the dates when herbicides such as Agent Orange were used in the DMZ.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to any of these conditions until at some point in the early 1980s, approximately 15 years following separation.  The Veteran himself testified at hearing in August 2013 that was when his problems first arose.  Furthermore, the record contains no competent evidence suggesting a causal relationship between any of Veteran's current disabilities and his active duty service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at the July 2009 and August 2013 hearings.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's prior remands in October 2009, December 2010, and June 2012, the Veteran's outstanding medical records were sought and obtained and the Veteran was given additional opportunities to submit additional evidence and argument.  Thus VA has complied with all of the previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to whether the Veteran had any additional grounds fro alleging entitlement to service connection or to an earlier effective date for PTSD.  Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, including if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Claimed Exposure to Agent Orange 

Exposure to certain herbicide agents, include the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  VA regulations also provide that a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).  The M21-1 includes a table showing those units (and other personnel) that the Department of Defense has identified as operating in or near the DMZ during the time period when herbicides were used.  See M21-1MR pt. IV, subpt. ii, ch. 2, sec. C.10.p.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran seeks service connection for a variety of disabilities which he asserts are the result of exposure to herbicides during his active duty service in the DMZ in Korea.  The Veteran was assigned to the 2nd Battalion, 32 Infantry Unit, as reflected in his military records, including his DD Form 214.  This unit is listed by the Department of Defense as a unit which was stationed along the DMZ in Korea.  The record, however, is clear that the Veteran's service in the military on active duty status ended in February 1968, approximately two months prior to the first use of herbicides in the DMZ.  Therefore, the Veteran did not serve in Korea between April 1968 and August 1971.  Accordingly, the Board finds the Veteran was not presumed exposed to Agent Orange based on his military service along the DMZ in Korea.  38 C.F.R. § 3.307(a)(6)(iv).

Although the Veteran testified that he was made to wear protective clothing along the DMZ, including suits to prevent the exposure to hazardous chemicals, there is no indication in the record that the chemicals allegedly involved were herbicides, to include Agent Orange or any of the "rainbow chemicals."  The Veteran testified that he presumed he was exposed to hazardous chemicals because of the protective gear he wore, but he did not specifically witness application of Agent Orange or other herbicides during his military service.  As a result of his admitted lack of firsthand knowledge of any herbicide use, the Veteran is not considered competent to testify that he was exposed to herbicides or other chemicals during his active duty service.  To the extent that the Veteran's testimony contradicts the official information provided by the Department of Defense, it is not considered credible as evidence of exposure to herbicides, including Agent Orange or any other "rainbow chemicals" during his period of active duty service along the DMZ in Korea.

Although the Veteran is not entitled to presumptive service connection for his enumerated disabilities based on exposure to herbicides, the other avenues for entitlement to service connection must still be explored.

The Veteran seeks service connection for right and left elbow and right and left knee disabilities.  Osteoarthritis has been diagnosed in all of these joints; however, there is no record of any complaints or treatment for these disabilities during service or within the first year after service separation.  The Veteran testified at the August 2013 VA hearing that the disabilities on appeal, including the arthritis in his knees and elbows, first began to bother him and require treatment in the early 1980s, over 10 years after service separation.  As such, the presumptions regarding osteoarthritis as a chronic disease are not applicable here.  38 C.F.R. §§ 3.307, 3.309.

Direct service connection may still be demonstrated based on evidence of a disease or injury in service.  With respect to the other disabilities, that is, right and left elbow osteoarthritis, right and left knee osteoarthritis, a respiratory disability, a colon disability to include possible soft tissue cancer, right and left arm peripheral neuropathy, and right and left leg peripheral neuropathy are not affirmatively shown by the service treatment records to have been present during service, and service connection under 38 C.F.R. § 3.303(a) is not established. 

The Veteran's service treatment records do not show any treatment for or diagnosis of any of the disabilities on appeal during service.  Since service separation he has been diagnosed as having and treated for arthritis in his knees and elbows, cramps in his legs, hernia, gastroesophageal reflux disease (GERD), an anal fistula, and shortness of breath.  It is his contention that all of these disabilities are related to his active duty service and specifically to herbicide exposure.  As discussed above, the Veteran testified at hearing in August 2013 that his disabilities arose in the 1980s, more than 10 years after service, and he assumed they were due to service based on news reports and the fact that these problems had never existed prior to service.

The record is devoid of any competent medical evidence linking any of the Veteran's current disabilities to his military service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The Veteran is considered competent to provide evidence of things which he has experienced, such as symptoms of various conditions, but is not shown to have the necessary training, experience, or education to offer a competent medical opinion as to the cause of his current disabilities.  In addition, none of the current disabilities on appeal (right and left elbow osteoarthritis, right and left knee osteoarthritis, a respiratory disability, a colon disability to include possible soft tissue cancer, right and left arm peripheral neuropathy, and right and left leg peripheral neuropathy) are disabilities where the Court has found the testimony of a lay person to be sufficient on the question of causation.

The Veteran has submitted no evidence in support of his assertions that his disabilities arise from his active duty service, to include as a result of herbicide exposure (which, as noted above, is not shown).  He has testified that none of his medical providers have ever indicated to him that any causal connection exists between his current disabilities and his military service.  Nor is such a link suggested by any of the medical evidence of record.

As the Board may consider only competent independent medical evidence to support its findings, and as there is no favorable, competent medical evidence to support the Veteran's claims, the preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Effective Dates for Service Connection

Unless specifically provided otherwise, the effective date of an award based on an original claim, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); see generally 38 C.F.R. § 3.400.  Specifically, the effective date of an award of service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The effective date may be the day following separation from service, only if the claim is received within one year after separation from service.  Id.  In this regard, a claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2010); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

A claim or an application is "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155; Brannon v. West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 (1999).  Any communication or action from a claimant indicating intent to apply for one or more benefits under the laws administered by VA and which identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a). 

At the hearings and in his written communications, the Veteran has asserted that the grant of service connection for PTSD should be February 1968, the date of his separation from service.  He bases this belief on the fact that the PTSD was incurred as a result of events in service and therefore was present, even if only in an incipient form, at the time of service separation.  Notably, the Veteran testified that the specific diagnosis of PTSD was not in general use at the time of his service separation and that he was not even aware he had PTSD until shortly before he filed his claim.  Nonetheless, he insists that if the disability was present then, compensation should be awarded as of that date.

The record clearly shows that the Veteran's initial claim of service connection for PTSD was filed and received in February 2005.  The effective date of service connection has been fixed at February 15, 2005, the date the claim was received by VA.  This date is consistent with the laws and regulations set forth above governing effective dates.  VA does not have the authority to award an effective date earlier than the date of receipt of the initial claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The claim for an earlier effective date must be denied.


ORDER

Entitlement to service connection for a right elbow disability, to include as a result of exposure to herbicides such as Agent Orange, is denied.

Entitlement to service connection for a left elbow disability, to include as a result of exposure to herbicides such as Agent Orange, is denied

Entitlement to service connection for a right knee disability, to include as a result of exposure to herbicides such as Agent Orange, is denied.

Entitlement to service connection for a left knee disability, to include as a result of exposure to herbicides such as Agent Orange, is denied.

Entitlement to service connection for a respiratory disability, to include as a result of exposure to herbicides such as Agent Orange, is denied.

Entitlement to service connection for a colon disability, to include possible soft tissue cancer, to include as a result of exposure to herbicides such as Agent Orange, is denied.

Entitlement to service connection for a disability characterized by right arm peripheral neuropathy, to include as a result of exposure to herbicides such as Agent Orange, is denied.

Entitlement to service connection for a disability characterized by left arm peripheral neuropathy, to include as a result of exposure to herbicides such as Agent Orange, is denied.

Entitlement to service connection for a disability characterized by right leg peripheral neuropathy, to include as a result of exposure to herbicides such as Agent Orange, is denied.

Entitlement to service connection for a disability characterized by left leg peripheral neuropathy, to include as a result of exposure to herbicides such as Agent Orange, is denied.

Entitlement to an effective date prior to February 15, 2005, for the grant of service connection for PTSD, is denied.


REMAND

The Veteran also seeks service connection for a skin disability which he has variously identified as a rash or chloracne.  Although exposure to Agent Orange or other herbicides is not shown, a review of the Veteran's service treatment records show that he was treated for skin problems in service.  Specifically, he was treated for a rash, poison oak, contact dermatitis, pubic lice, venereal warts, and a possible fungal infection of the groin.  Treatment records during the appeals period show that he has been variously treated for a rash, shingles, squamous cell carcinoma, and tinea cruris.  He has not been afforded a VA examination.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In this instance, the presence of various skin complaints in service and the diagnosis during the appeals period of various skin complaints is sufficient to satisfy the low threshold standard of McLendon.  A dermatological evaluation is warranted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not that he has a current chronic skin disability which was at least as likely as not (probability of 50 percent or greater) incurred in service or related to the skin conditions diagnosed in service.  

The examiner is specifically asked to consider and discuss the history and symptomatology provided by the Veteran for both his conditions in service and any skin disabilities shown during the appeals period.  The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

2.  On completion of the foregoing, the claim should be readjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


